Citation Nr: 1644655	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  13-05 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee arthritis, prior to November 13, 2014.

2.  Entitlement to a rating in excess of 10 percent for left knee arthritis. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION


The Veteran served on active duty from May 1970 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal following a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In February 2015, the Veteran testified at a video-conference Board hearing before a Veterans Law Judge (VLJ).  A transcript of this Board proceeding is a part of the record.  However, the VLJ is no longer available to decide his case.  As such, the Veteran was notified in a March 2016 letter that he was entitled to another hearing before the Board.  See 38 C.F.R. § 20.707 (2015).  The Veteran has not indicated that he would like another hearing.  As such, the Board may proceed on the appeal.

This case was initially before the Board in June 2015, when the Board granted a 100 percent rating for a right total knee replacement from November 13, 2014 to November 13, 2015.  The claim for entitlement to an increased rating for a right knee disability, prior to November 13, 2014, was remanded for further development.  The Veteran's claim for an increased rating for his service-connected left knee was additionally remanded at that time.  The RO most recently issued a supplemental statement of the case in December 2015, and the appeal is again before the Board.

The Veteran did not file a formal claim for TDIU during the course of this appeal. However, a review of the evidence reflects that the issue of a total disability rating based on individual unemployability (TDIU) has been raised by the record.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  

In light of the Veteran's April 2015 BVA hearing testimony, the Board finds that the issue of entitlement to TDIU is reasonably raised by the record and considered to be part of the Veteran's increased rating claims, as reflected on the first page of this decision.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The issues of entitlement to a rating in excess of 10 percent for left knee arthritis and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to November 13, 2014, the Veteran's right knee disability is manifested by painful motion and severe subluxation. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee arthritis, prior to November 13, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010 (2015). 

2.  The criteria for entitlement to a separate 30 percent evaluation for right knee subluxation, prior to November 13, 2014, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  The Board should consider only those factors contained in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R.  § 4.7 (2015).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2015).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of possible staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right knee disability is rated as 10 percent disabling under Diagnostic Codes 5010, prior to November 13, 2014.   Diagnostic Code 5010 is used to rate arthritis due to trauma, but it simply directs to rate in accordance with degenerative arthritis (Diagnostic Code 5003), which in turn rates on the basis of limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Ratings for limitation of knee motion are addressed by Diagnostic Codes 5260 and 5261.  DC 5260 provides for the evaluation of limitation of flexion of the knee.  See 38 C.F.R. § 4.71a.  A noncompensable rating is warranted when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees, and a 20 percent rating is warranted when it is limited to 30 degrees.  DC 5260.

DC 5261 provides for the evaluation of limitation of extension of the knee.  A noncompensable rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, and a 20 percent rating is warranted when it is limited to 15 degrees.  

38 C.F.R. § 4.71, Plate II, shows that normal flexion and extension of the knee is from 0 degrees to 140 degrees.

It is possible to receive separate ratings for limitation of flexion (DC 5260) and limitation of extension (DC 5261) for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

On VA examination in January 2011, the Veteran reported that his symptoms of pain and grinding had been increasing.  He reported that he was currently treated with Vicodin and Tylenol and had gotten steroid injections in his knee.  The Veteran reported his knee giving way, pain, stiffness, weakness, locking and swelling.  A physical examination revealed crepitus and tenderness of the right knee. Crepitation was noted as were clicks or snaps, and grinding.  No instability or patellar abnormality was noted.  There was meniscus abnormality observed.  The knee range of motion testing revealed right knee flexion to 90 degrees, with extension to 0 degrees.  Objective evidence of pain following repetitive motion was noted.  There was no joint ankylosis.  The VA examiner observed bilateral tenderness to palpation of the medial joint line.  An August 2010 X-ray noted moderate to severe arthritic changes with medial joint space narrowing, varus angulation, and osteophyte formation.  No fracture or dislocation was noted.

VA treatment records reflect joint effusion (March and August 2010).  September 2010 VA treatment records noted crepitus.  Additionally, an October 2014 private treatment record noted subluxation with significant swelling.  A February 2013 letter from the Veteran's private treating physician noted that the Veteran's knee was basically bone on bone and would ultimately require joint replacement.  It was noted that the Veteran's condition was the result of severe long-term degeneration as the result of prior trauma.  The physician noted that the Veteran's condition required ongoing management and caused severe limitations.  Various treatment records reflect that the Veteran received knee injections to try and treat his knee pain.  He ultimately underwent a right total knee arthroplasty in November 2014.

The Board has also noted the Veteran's complaints of generalized pain in the right knee, regardless of range of motion.  However, the mere presence of pain does not, by itself, constitute functional loss.  Rather, the pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011).  Put another way, while the Veteran complained of pain, these complaints are adequately contemplated in the rating he currently receives, prior to November 13, 2014.  The evidence does not support the assignment of a compensable rating under Diagnostic Codes 5260 or 5261.  It is likewise apparent that the criterion to assign separate 10 percent ratings has also not been met.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  

It is important for the Veteran to also understand that without problems such as his complaints of pain, there would be no basis for the current 10 percent rating for arthritis of the right knee, prior to November 13, 2014.  In this regard, it is important to note that the range of motion testing does not meet the requirements of a 10 percent evaluation, let alone a higher evaluation.  Without consideration of the problems he has cited, the current evaluation could not be justified.  

In other words, a noncompensable disability rating under diagnostic codes such as 5260 and 5261 is a prerequisite for compensation under the second or third parts of Diagnostic Code 5003.  Only when arthritic pain does not cause limitation of motion, or causes a limitation of motion that does not rise to a compensable level, will a 10 percent rating under Diagnostic Code 5003 be appropriate.

The Board will next consider whether the Veteran is entitled to a separate rating under DC 5257.  VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for a knee disability may be assigned under the limitation of motion codes in addition to ratings under Diagnostic Code 5257 for subluxation/instability.  Essentially, these opinions suggest that separate compensable ratings may be assigned when the reported limitation of knee motion shown is compensable or when there is x-ray evidence of arthritis together with a finding of painful motion.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Under DC 5257, a 10 percent rating is warranted for impairment of the knee with slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for impairment of the knee with moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for impairment of the knee with severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  The words 'slight,' 'moderate,' and 'severe' as used in this code are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for 'equitable and just decisions.'  38 C.F.R. § 4.6.  

As noted above, on VA examination in January 2011, the Veteran reported that his symptoms of grinding had been increasing.  The Veteran reported giving way, pain, stiffness, weakness, locking and swelling. A physical examination revealed crepitus and tenderness of the right knee.  Crepitation was noted as were clicks or snaps, and grinding.  No instability or patellar abnormality was noted.  The VA examiner noted bilateral tenderness to palpation of the medial joint line.  

Also noted above, are VA treatment records reflecting joint effusion (March and August 2010) and crepitus (September 2010).  Additionally, an October 2014 private treatment record noted subluxation with significant swelling.  A February 2013 letter from the Veteran's private treating physician noted that the Veteran's knee was basically bone on bone and would ultimately require joint replacement.  It was noted that the Veteran's condition is the result of severe long-term degeneration as the result of prior trauma.  It was noted that this condition requires ongoing management and causes severe limitations. 

The Veteran credibly testified at his April 2015 hearing that he had undergone total knee replacement due to arthritis, swelling, and a lot of fluid in his knees.  He reported that he could not go very long without having to sit.  

Based on this evidence, which includes specific findings of subluxation on examination and significant swelling, an additional rating under DC 5257 is warranted.  In determining the disability rating to assign, the Board has reviewed the Veteran's VA examination report, the VA treatment records and the Veteran's testimony and finds that his symptomatology is most consistent with a 30 percent disability rating under DC 5257.  

Consideration has also been given to other potentially applicable diagnostic codes. However, as there is no evidence of ankylosis; impairment of the tibia and fibula; or genu recurvatum, Diagnostic Codes 5256, 5262, 5263 are not for consideration.  Moreover, although the January 2011 VA examination noted a meniscus tear (for which the Veteran underwent a meniscectomy in 1977), separate ratings under either DC 5258 or DC 5259 are not warranted in this case.  The symptomatology contemplated by these diagnostic codes has already been considered in the award of a separate rating for subluxation of the Veteran's right knee under DC 5257.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

To summarize the Board's findings, a separate 30 percent rating is warranted for the Veteran's right knee based on symptomatology that approximates severe recurrent subluxation, prior to November 13, 2014.  A higher rating is not warranted for his right knee on the basis of limitation of motion.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against the claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

With respect to his increased rating, the Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  The Board finds that the applicable rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

II.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, the Veteran's testimony, and the Veteran's written assertions.  The Board has additionally reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, prior to November 13, 2014, the Veteran was afforded a January 2011 VA examination of his knee.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  

The Board finds the examination to be thorough and adequate upon which to base a decision with regard to the Veteran's claim, prior to November 13, 2014.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his disability, prior to November 13, 2014, under the applicable rating criteria.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for right knee arthritis, prior to November 13, 2014, is denied.

A separate 30 percent, but not higher, rating, prior to November 13, 2014, for right knee subluxation is granted, subject to governing criteria applicable to the payment of monetary benefits.



REMAND

Increased Rating Left Knee-  As to the Veteran's claim for higher rating for left knee, VA most recently provided the Veteran with VA examination in October 2015.  In the recent case of Correia v. McDonald, 28 Vet. App. 158 (2016), the Court of Appeals for Veterans Claims held that to be adequate a VA joints examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  After review of the Veteran's VA examination, the Board has determined that an additional VA examination is warranted in light of Correia.

TDIU-  As noted above, the Court has held that a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran's testimony at his April 2015 BVA hearing reflects that his service-connected knees affect his employability. 

The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claims pursuant to Rice.  The Board finds that VCAA notice and a VA examination should be provided to the Veteran. 

On remand, updated treatment records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice in compliance with the VCAA that notifies him of what evidence he must show to support a claim for TDIU.

2.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his claimed disabilities.  After securing any necessary authorization from him, obtain all identified treatment records.  

If possible, the Veteran himself should submit this evidence in order to expedite his case.   

Regardless of whether the Veteran responds all outstanding VA treatment records (if any) should be obtained.

3.  Provide the Veteran with VA knee examination to determine the nature and severity of the service-connected left knee disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.

Knee range of motion testing should be undertaken for the left knee.  The examiner is to report the range of motion measurements in degrees.  The range of motion should then be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner is asked to additionally address the following issue:  Do the Vetern'as service-connected disabilities, standing by themselves, have an impact on his ability to obtain or maintain gainful employment? 

The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to affect employability.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not due to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

4.  After completing the above, and any other development deemed necessary, readjudicate the issues currently on appeal with consideration of all applicable laws and regulations.  If any of the benefits sought on appeal remain denied, issue the Veteran and his representative a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


